Citation Nr: 1108138	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  01-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant has basic eligibility for dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran was honorably discharged from the United States Army in September 1978 with over twenty years of active duty service.  He died in May 1985.  The appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 1999 administrative decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional (RO), which denied the appellant basic eligibility for DIC benefits under 38 C.F.R. § 3.11 (person who intentionally and wrongfully causes the death of another person is not entitled to pension, compensation, or increased pension, compensation, or DIC by reason of such death).

The appellant testified at a Travel Board hearing held on March 21, 2003, in St. Petersburg, Florida before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In a May 2006 decision, the Board denied basic eligibility for DIC.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court), and in a March 2009 decision, the Court affirmed the Board's decision.  The appellant appealed to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and in an April 2010 Order, the Federal Circuit granted a motion to vacate the Court's decision and remand the matter for further proceedings.  In a June 2010 decision, the Court issued an order in which it remanded the matter to the Board for re-adjudication consistent with its order.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran died from gunshot wounds sustained in his home in 1985.  The appellant was subsequently convicted of second degree murder for his death.  That conviction was reversed by a state appellate court.  Following that decision, the appellant pleaded nolo contendere to and was convicted of manslaughter.  The RO denied her claim for DIC based on application of 38 C.F.R. § 3.11 which provides that any person who has intentionally and wrongfully caused the death of another person is not entitled to DIC by reason of such death.  The Board denied the appellant's appeal, and the Court affirmed the Board's decision.  

In a June 2010 Order, the Federal Circuit vacated the Court's decision and remanded the matter with instructions for the Court to remand the case to the Board with instructions that under Florida law, intent is not necessarily an element of the crime of manslaughter because manslaughter by act or procurement, or voluntary manslaughter, includes the element of intent, but manslaughter by culpable negligence, or involuntary manslaughter, does not.  In that Order, the Federal Circuit instructed that a factual determination be made as to whether the appellant in this case intentionally and wrongfully caused the death of her husband, based upon the evidence of record and any additional evidence necessary for such a determination.  

The Board must remand this matter to the RO so that additional development can be conducted to ensure that the record is complete.  


Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate state court and/or state clerk of courts all documents as to the March 1989 conviction of the appellant for manslaughter and request information as to whether the appellant's conviction was based on manslaughter by act, or by procurement, or by culpable negligence.  This request must include a request for the transcript of any and all proceedings related to her plea and/or sentencing.  Associate any evidence obtained with the claims file.  If any of this information or evidence is not obtainable, document the efforts to obtain the evidence and information, obtain negative replies, and associate such with the claims file.  

2.  Request from the appropriate state court and/or state clerk of courts, a transcript of the 1987 trial in which the appellant was convicted of second degree murder.  Associate any obtained transcript with the claims file.  If the transcript is not obtainable, document the efforts to obtain the evidence and information, obtain negative replies, and associate such with the claims file.  

3.  Request from the appropriate law enforcement agency, to include the Palm Bay Police Department and the appropriate attorney general, all documentary evidence and information related to the investigation of the death of the Veteran.  Associate any obtained documentary evidence with the claims file.  If the evidence is not obtainable, document the efforts to obtain the evidence, obtain negative replies, and associate such with the claims file.  

4.  If any of the information or evidence listed above is not obtainable from the sources indicated, or any other source revealed in efforts to obtain the evidence or information, send a letter to the appellant and her attorney, requesting that she submit all information not already submitted as to her March 1989 conviction for manslaughter, the transcript of the 1987 trial in which she was convicted of second degree murder, and copies of the police investigation documents.  Associate any obtained documents with the claims file.  If documents are not obtainable, document the efforts to obtain the evidence and information, obtain negative replies, and associate such with the claims file.  

5.  Then, readjudicate the issue on appeal with consideration of all evidence of record.  If the determination remains adverse to the appellant, provide her and her attorney with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


